DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 27 recites the limitation “a first cover plate having the first opening” in lines 1-2.  However, claim 1 recites the cell case as having a first opening (lines 4-5), so that it is not clear if the first opening is in the cell case, or, in the first cover plate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11, 16, and 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090)
For claims 1-2:  Kim teaches a battery pack comprising a laminated body in which unit cells are laminated one on another, a cell case 110 made of a rigid material having a cell case volume and having a first opening and containing the laminated body, and a first lid member 115 made of a flexible material and closing the first opening, the first opening being positioned to face a first face of the laminated body in connection with a laminated direction of the unit cells. (Kim in [0081-0083], [0087], Fig. 1)  As Kim teaches at least one element for the lid member and preferably teaches four lateral members having the lid member with elements on two facing lid members (Kim in [0081]), Kim teaches or at least suggests the battery pack to further comprise a second lid member made of a flexible material, the cell case having a second opening, the second lid member tightly closing the second opening, and the second opening being positioned to face a second face of the laminated body in connection with the laminated direction of the unit cells.  Furthermore, it is asserted that the first/second lid member in Kim is configured to be deformable while tightly closing the first/second opening, be positioned away from the first/second face of the laminated body if an internal pressure of the cell case is equal to an external pressure of the cell case, and if the internal pressure of the cell case is lower than the 
Kim does not explicitly teach the first lid member being configured to be deformable when the cell case volume is decompressed, or the internal pressure of the cell case being lower than the external pressure of the cell case due to the cell case volume being in a state of decompression.  However, it is asserted that the skilled artisan would find obvious that the lid member configured as deformable would deform to a change in cell case pressure such as decompression.  As part of a closed cell case, the lid member would more readily deform since the cell case itself is rigid.  Further obvious to the skilled artisan is for the cell case volume in Kim to have a lower internal pressure than the external pressure due to being in a state of decompression.  By standard definition, decompression is reduction in pressure.  Kim discloses a reduction in pressure when “the internal pressure of the secondary battery 100 is below a predetermined value” (Kim in [0084]) and it is asserted that the external pressure is referenced here since the difference in pressures is in the cell casing having an interior and an exterior.
 	Kim does not explicitly teach the laminated body as unit cells laminated one on another and being sealed.  However, Nagai in the same field of endeavor teaches laminated bodies as unit cells 7 laminated one on another with each of the unit cells sealed. (Nagai in col. 5 lines 40-49 and lines 56-61)  The skilled artisan would find obvious to modify Kim with unit cells laminated one on another and sealed.  The motivation for such a modification is to increase the capacity of the battery pack by reduction of dead space (col. 1 lines 36-56) and improve the shape stability of the cells and prevent accidental short circuits. (col. 4 lines 36-40)

the first lid member is maintained in contact with the first face of the laminated body, and the external pressure of the cell case is equal to the atmospheric pressure or more.  However, this limitation while considered has not been given patentable weight, as it is drawn to an intended-use limitation.  It is asserted that a statement of intended use cannot distinguish over a prior art apparatus that discloses all the recited limitations and is capable of performing the recited function.  In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997), Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)  Patentability of apparatus claims depend on the claimed structure, not on the use or purpose of that structure. (MPEP 2111.02)  
For claims 3 and 5:  As to the claimed first lid member coming into contact in an area larger than a part of the laminated unit cells that contributes to power generation and as to the first lid member deforming by at least 1 mm or greater, a recitation of relative dimensions of the claimed device is not patentably distinct from Kim, absent of a showing that the claimed device performs differently than the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Notwithstanding this, it would not require undue experimentation at least for the skilled artisan to optimize the contact area and degree of deforming absent of a showing of evidence or unexpected results that the contact area is critical, as determining where the optimum combination of percentages or workable ranges lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  In this regard, Kim teaches optimization of the height H1 and width W1 for its lid member based on a corresponding height H2 and width W2 of the secondary battery case, and the height D’’ for the deformation of the lid member based on a distance between lateral portions of the battery case. (Kim in [0091], [0089])
	For claims 4, 11 and 23:  In Nagai, the unit cells include a seal part 5 that seals the peripheries of the unit cells and with an inner side of the seal part being the power generation contributing area; and. (Nagai in col. 5 lines 56-61, Fig. 6)  As already discussed, in Kim the first lid member comes into contact with the first face of the laminated body, thus, by modification of Kim in view of Nagai the first lid member in at least a part of the seal part and in the power generation contribution area would come into contact with the first face of the laminated body.  The seal part, being a hot melt adhesive, is also structurally and functionally a stopper that would prevent lateral movement of the laminated body. (Id.)
	For claims 6 and 7:  As the first lid member is aluminum which is the same material for the lid member as disclosed by applicant (see specification in 0157), it is asserted that the lid member in Kim would have the same tensile strength as claimed, inherently.  Furthermore, given the tensile strength of aluminum and Kim disclosing that the lid member reverses its shape and protrudes outward, it is asserted that the lid member is an elastic film, and when the internal pressure of the battery is below a predetermined value, the lid member compresses the electrode assembly. (Kim in [0084])  
	For claim 9:  The first lid member has a plate-like part shaped to substantially agree with the first face of the laminated body, which is also flat, and a freely expandable and contractible part surrounding the periphery of the plate-like part. (Kim in Fig. 2B, 2C)  As already discussed, 
	For claim 16:  Kim does not explicitly teach a pressure release valve.  However, Nagai teaches a reversible vent 12 which contains a valve 15. (Nagai in col. 6 lines 20-27 and lines 42-52)  The skilled artisan would find obvious to further modify Kim with a pressure release valve.  The motivation for such a modification is to allow for the interior of the battery pack to maintain a sealed state. (col. 6 lines 51-52)
	For claim 27:  To the extent that the claim is understood for the reasons as set forth under 35 U.S.C. 112 (pre-AIA ), second paragraph (discussion above), Kim does not explicitly teach a first cover plate having the first opening and arranged for covering and guarding the first lid member.  However, Nagai teaches a cover plate 6 (Nagai in col. 6 line 65 to col. 7 line 7) which has a first opening as defined by the distance between the upper and lower peripheries. (Fig. 10)  The skilled artisan would find obvious to modify Kim with a cover plate having a first opening.  The motivation for such a modification is to further seal the cell stack. ([0056])  As to the cover plate being arranged for covering and guarding the first lid member, this limitation has not been given patentable weight as it is interpreted as an intended-use limitation.  Notwithstanding this, as the cover plate of Nagai is outside the cell stack and along its periphery, it is asserted as obvious that it would also cover and guard the lid member.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 “Nagai”), and further in view of Ahn (US 2011/0311862)
 	The teachings of Kim and Nagai are discussed above.
	Kim does not explicitly teach the first lid member as an elastic film which has a multilayer structure.   However, Ahn in the same field of endeavor teaches a film having a multilayer structure. (Ahn in [0062], Fig. 3)  The skilled artisan would find obvious to further modify Kim with a multilayer film.  The motivation for such a modification is to prevent air and moisture from flowing into the battery and protect the battery from outside. (Id.) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090), and further in view of Kritzer et al. (US 2011/0045324)
	The teachings of Kim and Nagai are discussed above.
 	Kim does not explicitly teach the freely expandable and contractible part as a bellows structure.  However, Kritzer in the same field of endeavor teaches a bellows structure as a volume compensation device for a battery housing. (Kritzer in [0028])  The skilled artisan would find obvious to further modify Kim’s freely expandable and contractible part as a bellows structure.  The motivation for such a modification is a bellows structure being moveable in two dimensions and being foldeable in a very flat and thus space-saving manner. (Id.)

17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090), and further in view of Nakazawa (US 2009/0053585)
The teachings of Kim and Nagai are discussed above.
Kim does not explicitly teach the laminated body divided into a plurality of blocks in connection with the laminated direction and between adjacent ones of the blocks is arranged a plate-like elastic member having elasticity to deform according to surface shapes of the blocks.  However, Nakazawa teaches a plate-like member 2 between adjacent ones of the blocks. (Nakazawa in Fig. 1, [0058])  The skilled artisan would find obvious to modify Kim with a plate-like elastic member.  The motivation for such a modification is to prevent deformation of the battery. (Id.)  

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0051666) in view of Nagai et al. (US 5,912,090 ), and further in view of Abe et al. (US 2011/0171525)
The teachings of Kim and Nagai are discussed above.
 	Kim further teaches or at least suggest the unit cells to include a positive electrode collector layer, a positive electrode layer, a separator, a negative electrode layer, and a negative electrode collector layer. (Kim in [0022])  As to the thickness of the positive electrode layer and the thickness of the negative electrode layer of 150 µm or greater, a recitation of relative dimensions of the claimed device is not patentably distinct from Kim, absent of a showing that the claimed device performs differently than the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Furthermore, Nagai teaches electrode layers of the claimed thickness. (Nagai in col. 5 lines 1-33)  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	Kim does not explicitly teach the positive electrode layer to contain positive electrode active material particles and fibrous material and the negative electrode layer to contain negative electrode active material particles and fibrous material and the surfaces of the positive electrode active material particles and/or the surfaces of the negative electrode active material particles at least partly have a coating layer made of conductive adjuvant and coating resin.  However, Abe in the same field of endeavor teaches active material particles and a fibrous material (Abe in [0018], [0085]).  The skilled artisan would find obvious to further modify Kim with active 
 	For claim 20:  In Nagai, a conductive layer 114 is arranged between adjacent ones of the unit cells. (Nagai in [0006])
	For claim 22:  Kim does not explicitly teach a vehicle which comprises the battery pack as a power source.  However, Abe teaches vehicles which comprise a lithium-ion battery pack. (Abe in [0005-0007])  The skilled artisan would find obvious to further modify Kim such that the battery pack is used in a vehicle.  The motivation for such a modification is lithium-ion batteries having high operating voltages and capability of generating high output. (Abe in [0007]) 

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that Kim fails to suggest or disclose a deformation caused due to a decompression, but rather discloses that the element biases the electrode 200 due to its elasticity such as of a plate spring, and that the internal pressure of the secondary battery case of Kim tends to increase so that the internal pressure should be balanced substantially by the elastic deformation of the element to prevent volumetric expansion of the secondary battery case.  This argument has been fully considered but is not persuasive.  It is asserted that Kim does disclose a deformation due to a decompression in par. [0084], where “[i]f the internal pressure of the secondary battery 100 is below a predetermined value, the at least one element 115 for compensating for and preventing volumetric expansion also plays the role of compressing the electrode assembly 200 and preventing it from floating.”  From this passage and based on a fair reading of Kim, the examiner maintains that air pressure presses against the flexible lid member .
 	The argument that, in the claimed invention, the internal pressure of the battery smaller than the external pressure thereof is maintained so that the position of the first lid member is maintained in contact with the first face of the laminated body has been fully considered but is not persuasive.  As set forth in the present Office action, this limitation is interpreted as one of intended-use.  The limitation presently reads “the cell case of the battery pack is set and maintained in a condition where the internal pressure of the cell case is lower than the external pressure, and the first lid member is maintained in contact with the first face of the laminated body, and the external pressure of the cell case is equal to the atmospheric pressure or more.”  The examiner interprets this limitation as an intended-use and not a structural feature.  In addition, from applicant’s specification, a decompressor (which is not part of the battery pack per se) is used to decompress the inside of the cell case so that the internal pressure is lower than the external pressure (specification in [0041-0042]), which causes the lid member to contact the first face of the laminated body.  The manner in which this limitation is claimed, i.e. pressure condition “set and maintained”, and reading this limitation in light of the specification all reinforce the recitation of, and thus the interpretation of, an intended-use limitation.   
 	The argument that the pressure condition of the internal pressure of the secondary battery case taught by Kim with respect to the external pressure thereof being contrary to that of the battery pack of the claims has been fully considered but is not persuasive.  It is maintained that 
The examiner notes that arguments for the remaining references merely assert that these references fail to remedy alleged differences in Kim from the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
The examiner acknowledges applicant’s request for an interview to discuss the rejection of the claims.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722